Title: From John Adams to Students of Harvard College, July 1798
From: Adams, John
To: Harvard College, Students of


				
					To The Students Of Harvard University, In Massachusetts. Gentlemen,
					July 1798
				
				


The companions, studies, and amusements of my youth, under the auspices of our alma mater, whom I shall ever hold in the highest veneration and affection, came fresh to my remembrance on receiving your address.The maxims of life and the elements of literature, which have ever been inculcated in that ancient seat of education, could produce no other sentiments, in a juncture like this, than such as you have condensed into a form so concise, with so much accuracy, perspicuity, and beauty.

Removed from the scenes of intemperate pleasures, occupied with books, which impress the purest principles, and directed by governors, tutors, and professors, famous for science as well as eminent in wisdom, the studious youth of this country, in all our universities, could not fail to be animated with the intrepid spirit of their ancestors. Very few examples of degenerate characters are ever seen issuing from any of those seminaries. It is impossible that young gentlemen of your habits can look forward with pleasure to a long career of life, in a degraded country, in society with disgraced associates. Your first care should be to preserve the stage from reproach, and your companions in the drama from dishonor.

But if it were possible to suppose you indifferent to shame, what security can you have for the property you may acquire, or for the life of vegetation you must lead? What is to be the situation of the future divine, lawyer, or physician? the merchant or navigator? the cultivator or proprietor?

Your youthful blood has boiled, and it ought to boil. You need not, however, be discouraged. If your cause should require defence in arms, your country will have armies and navies in which you may secure your own honor, and advance the power, prosperity, and glory of your contemporaries and posterity.



				
					John Adams.
				
				
			